DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on February 3, 2021 is acknowledged.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mamiya (WO 2015/059825 translation cited in IDS).
Regarding claim 1, Mamiya figures 1-5 teach a laundry treatment apparatus comprising:
a tub (8 outer tub) that defines a space therein configured to store wash water; 
a drum (7 rotary drum) rotatably disposed in the tub; 
a heater (9 hot water heater) configured to heat wash water in the tub; 
a temperature sensor (water temperature sensor) configured to sense a temperature of wash water; 
a water level sensor (53 water level sensor) configured to sense a level of wash water; 
an output unit (4 display unit) configured to display at least one operation setting of the laundry treatment apparatus; and 
a controller (51 microcomputer).[0025-27][0037][0050] 

Mamiya teaches when the user presses the repelling key 37 to select the repelling temperature, the microcomputer 51 additionally takes the selected repelling temperature for example when the repelling temperature is about + 15 ° C, and the reference time is about +45 minutes thereby reading on recalculate the operation time based on state of supplied wash water to the tub; output the recalculated operation time through the output unit, when the supply of wash water to the tub is completed.[0057]
Mamiya teaches the water level sensor 53 is a sensor that detects the water level of the water accumulated in the washing tub 50.[0052]  The microcomputer 51 monitors with the water level sensor 53 whether or not the water level in the washing tub 50 has reached the measured water level due to the water supply (step S24).  When the water level in the washing tub 50 reaches the measured water level (YES in step S24), the microcomputer 51 stops the water supply, and at that time (the time when the water level reaches the measured water level, hereinafter referred to as "current time"). The current room
temperature and water temperature are determined from the measurement results of the room temperature sensor 54 and the water temperature sensor 24 in the above (step S25). 　After that, the microcomputer 51 executes the remaining time correction control described below (step S26) thereby reading on wherein the state of supplied wash water to the tub includes the temperature of wash water sensed by the temperature sensor during a supply of water to the tub and the level of wash water supplied to the tub sensed by the water level sensor, and wherein the operation time is set time for operating washing course according to the at least one operation setting.[0068-70]
Regarding claim 2, steps 21 through 26 describe the controller is further configured to:
 calculate a heating time based on the level of wash water and the temperature of wash water; and 
recalculate the operation time by including the heating time in the operation time. [0067-70] 
Regarding claim 3, steps 8-12 teach the controller is further configured to: 

calculate the heating time based on the temperature difference.[0064-66]  
Regarding claim 6, step 24 teaches if the hot water heater is fully submerged, the next step is to calculate the correction time.  In the case where the hot water heater is not fully submerged, S21 is performed where more water is added to the washing tub, and them the correction time is calculated thereby reading on the controller is further configured to calculate the heating time based on a target water level of a washing course according to the at least one operation setting. [0067-73] 
Regarding claim 7, step 24 suggests the controller is further configured to calculate the heating time based on a change rate of the level of wash water sensed by the water level sensor.  0069-73]
Regarding claim 8, steps S1-S2 teach the controller is further configured to primarily calculate the operation time based on (i) a washing course according to the at least one operation setting and (ii) a predetermined heating time. [0056-59] 
Regarding claim 10, step S8 determines whether the repelling key 37 has been turned on by the user  thereby reading on output unit outputs the primarily calculated operation time based on an input of the at least one operation setting in response to a control command of the controller. 
Regarding claim 21, Mamiya teaches the display unit 4 when the user tells the user to turn on the key 37 (YES in step S11) while the catch-up temperature and the estimated time are displayed on the display unit 4 thereby reading on the output unit comprises a display, and wherein the display is configured to output at least one of information about the temperature of wash water, the level of wash water, the primarily calculated operation time, and the recalculated operation time. 5 [0065] +
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya (WO 2015/059825 cited in IDS), and in further view of De Bernardo (US 2017/0226679).
Regarding claim 4, Mamiya steps 24-27 teach  the controller is further configured to: 
determine the level of wash water among a plurality of water levels, (is the hot water heater 9 fulling submerged or not) the plurality of water levels corresponding to a plurality of temperature change rates, respectively.[0068-73]
Mamiya is silent to calculating the heating time based on a temperature change rate corresponding to the level of wash water determined among the plurality of water levels.  
De Bernardo is directed towards a laundry washing machine wherein the temperature sensor is typically arranged at a prefixed height above the bottom surface of the washing tub, and consequently it is temporarily not able to provide the correct water temperature during the first water wetting phase, wherein the supplied water takes time to reach a level in the washing tub to cause the temperature sensor to be immerged in the water.[0007]  Figures 5 and 6 teach once the temperature sensor is immersed in water, temperature levels may comprise a cold level, a warm level, a hot level.  Each temperature level may be associated with a range of temperature comprised between a maximum temperature Tmax and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide temperature levels with minimum and maximum times as taught in De Bernardo to eliminate the need to correct the time when an the filling water temperature id wrong.[0009]
Regarding claim 9, De Bernardo figures 5 and 6 suggest the when the user selects cold water, the controller is further configured to: 
determine that heating is unnecessary, and perform a washing course according to the at least one operation setting after completion of supply of water in any case of: 
the washing course corresponding to a washing course using cold water, 
the temperature of wash water being equal to a target water temperature, or 
a water temperature difference between the temperature of wash water and the target water temperature being within an error range. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya (WO 2015/059825 cited in IDS), as applied to claim 2.
Regarding claim 5, Mamiya teaches  the remaining time (also referred to as washing time, operating time, or remaining operating time) required from the start of heating of tap water to the end of washing varies depending on the temperature of tap water before heating thereby suggesting heating water for a washing cycle adds time to the washing cycle.  As it is expected for a larger amount of amount of water to be heated to take a longer amount of time than a small amount of water, it would have been obvious to one of ordinary skill in the art befor3e the effective filing date of the present invention to configure the controller:
 based on a determination that the level of wash water is higher than a predetermined water level, calculate the heating time according to a first temperature change rate; and 
based on a determination that the level of wash water is lower than or equal to the predetermined water level, calculate the heating time according to a second temperature change rate.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711